Citation Nr: 1450999	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis L4-L5 with degenerative disk disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity associated with lumbar spondylosis L4-L5 with degenerative disk disease, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1983 to October 1983, from August 2004 to October 2005, and from January 2007 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

The Veteran requested a Travel Board hearing on his VA Form 9.  Subsequently, in September 2011, the Veteran submitted written notice withdrawing his request for a hearing.

The Board notes that the Veteran filed a claim for increased rating based on TDIU in August 2010 and then withdrew his TDIU claim in October 2010.  At the November 2011 VA examination, the Veteran informed the examiner that he had to quit his job because of his back pain and radiculopathy.  When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbar spondylosis L4-L5 with degenerative disk disease and radiculopathy of the left lower extremity associated with lumbar spondylosis L4-L5 with degenerative disk disease, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claim for a higher rating, it has been listed on the first page of this decision.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of the paperless electronic files shows the Veteran, through his representative, filed an appellate brief making legal arguments on the merits of his claim on appeal but no additional evidence was filed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims.

The record reflects that the Veteran last underwent a VA examination in November 2011 during which time he complained of flare-ups that resulted in difficulty walking more than 50 feet without a cane or 100 feet with a cane.  He complained of difficulty with prolonged standing and with dressing, and he indicated that he could not do yardwork.  The examiner provided no additional comment on the Veteran's complaint of flare-ups.  The Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  As the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups, the examination is inadequate to this extent.  Given the foregoing and the amount of time that has elapsed since the last examination, the Board finds cause for affording the Veteran another VA examination.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated treatment records should be obtained as well.  

Furthermore, as discussed above, the issue of entitlement to a TDIU due to the service-connected lumbar spondylosis L4-L5 with degenerative disk disease and radiculopathy of the left lower extremity associated with lumbar spondylosis L4-L5 with degenerative disk disease has been raised by the record.  The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  During the pendency of this appeal, the Veteran filed a claim for increased rating based on TDIU in August 2010.  He maintained that his back and service connected posttraumatic stress disorder rendered him unemployable.  In October 2010, the Veteran withdrew his increased rating claim for TDIU.  At the November 2011 VA examination, he informed the examiner that he had to quit his job because of his back pain and radiculopathy.  Therefore, the Board finds that the Veteran should be afforded a Social and Industrial Survey to assist in the determination of whether he is unemployable due to service connected disability.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  Undertake appropriate efforts to ensure updated VA and private treatment records dated since November 2011 are associated with the file. 

3.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spondylosis L4-L5 with degenerative disk disease and radiculopathy of the left lower extremity.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any radiating pain must be conducted. 

(a) Describe all impairment associated with the Veteran's low back disability including the neurological impairment to the sciatic nerve.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should also state the frequency and duration of any incapacitating episodes of back pain. 

4.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including the VA examination reports and August 2010 VA Form 21-8940, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

5.  The Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



